Citation Nr: 9918119	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for a psychiatric 
disorder.  The veteran initially requested a Board hearing, 
then withdrew his request.  A personal hearing was held 
before an RO hearing officer in June 1998.  The RO hearing 
officer subsequently found that there was new and material 
evidence to reopen the claim, but denied, on the merits, the 
claim for service connection for a psychiatric disorder.  The 
Board finds that the issue remains whether new and material 
evidence has been submitted to reopen the claim, and the 
present Board decision addresses such issue.  Barnette v. 
Brown, 83 F. 3d 1380 (Fed.Cir. 1996).


FINDINGS OF FACT

In an August 1977 decision, the RO denied service connection 
for a psychiatric disorder, and the veteran did not appeal 
the decision.  Evidence received since the 1977 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.






CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder; and 
the 1977 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1969 to June 1972.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in March 1969, his psychiatric system was listed as 
normal.

A January 1971 treatment note shows that the veteran was 
examined after he became disorderly at a club that morning.  
He reported drinking one fifth of alcohol and wine the 
previous night.  He denied drug use and hallucinations; the 
examiner noted that he seemed well-oriented and there was an 
odor of alcohol.  He was released to the security police 
after refusing a physical examination.  Later that day, on 
examination, the examiner noted that the veteran was alert, 
oriented, and had an odor of alcohol on his breath.  The 
diagnostic impression was acute alcoholic intoxication, with 
no evidence of drug use other than alcohol.

A July 1971 memorandum shows that the veteran was 
interviewed; the examiner (the director of base medical 
services) indicated a diagnosis of a passive-aggressive 
personality, and opined that the diagnosis of character and 
behavior disorder was not shown.  By a letter dated in 
January 1971 (but which appears to have been written in 
January 1972), the director of base medical services 
indicated that he interviewed the veteran at the request of 
his commander.  He noted that the veteran said that although 
he told his supervisor that he wanted to see a psychiatrist, 
he had changed his mind.  The examiner noted that the veteran 
had been interviewed in July 1971, and did not have a 
character and behavior disorder.  He stated that the veteran 
would probably be of more benefit to the Air Force in another 
career field.  A January 1972 treatment record noted that the 
veteran was permanently disqualified for duties due to 
administrative failings.

On medical examination performed in May 1972, for 
administrative discharge, the veteran's psychiatric system 
was listed as normal, and the examiner noted that no 
psychiatric abnormalities were found.  No disqualifying 
defects were found, and the veteran's physical profile 
(PULHES) included S-1 (normal) for the psychiatric system.  
In a report of medical history completed in May 1972, in 
conjunction with the medical examination, the veteran denied 
a history of depression, excessive worry, and nervous 
trouble.  Service medical records are negative for a chronic 
acquired psychiatric disorder.

The first post-service medical records reflecting treatment 
for a psychiatric disorder are dated in 1976.  VA outpatient 
treatment records dated from September 1976 to November 1976 
reflect treatment for a character-personality disorder, 
anxiety and depression, and alcohol dependency.  Librium was 
prescribed.

In October 1976, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He asserted that he 
was treated for a psychiatric disorder during service, and 
was treated for a psychiatric disorder by a VA doctor in 
October 1976 (no earlier post-service treatment was 
reported).

The RO denied service connection for a psychiatric disorder 
in a December 1976 decision; the veteran was notified of this 
decision by a letter dated in December 1976.

The RO denied service connection for a psychiatric disorder 
in an August 1977 decision; the veteran was notified of this 
decision by a letter dated in August 1977, and he did not 
appeal.  Evidence submitted subsequent to this decision is 
summarized below.

In September 1997, the veteran submitted an application to 
reopen a claim for service connection for a psychiatric 
disorder, specifically schizophrenia.

Letters from the veteran's brother and sister, dated in 
September 1997, collectively assert that the veteran incurred 
a psychiatric disorder during military service and relate 
that his personality was different after separation from 
service from the way it was prior to service.  They said that 
after separation from service he was nervous, unable to 
concentrate, and was taking drugs.  The veteran's brother 
stated that the veteran later stopped taking alcohol and 
drugs for three years, then began using them again, but 
currently was not using drugs and alcohol (other than his 
prescribed Valium).

By a letter dated in October 1997, a VA psychologist and a VA 
psychiatrist indicated that the veteran had been receiving 
mental health treatment at the Baltimore VA Medical Center 
(VAMC) since the mid-1970s, and the primary problems treated 
were anxiety and substance abuse.  They indicated that 
although the veteran battled with alcoholism for many years, 
he had remained abstinent from alcohol and illicit substances 
for over 10 years.  The doctors said that the veteran's 
current symptoms were indicative of an underlying psychotic 
process.  They noted that until recently the veteran was 
primarily treated with anti-anxiety medication, but that his 
medical record, including a record in 1981, showed that he 
had reported psychotic symptoms.  It was related that the 
veteran reported that his first psychotic episode occurred 
during military service.

By a letter dated in January 1998, the VA doctors submitted a 
letter which predominantly duplicates the letter dated in 
October 1997, with additional words added to one paragraph.  
In this paragraph, the doctors wrote, "It appears that [the 
veteran] may not have undergone a thorough psychiatric 
evaluation while in the military in order to definitively 
determine whether he was suffering from a mental illness at 
that time.  However, given his history and current mental 
status, it is quite conceivable that he has experienced 
psychotic symptoms dating back to his military service."

By a statement dated in April 1998, the veteran asserted that 
during service, someone drugged his soft drink while he was 
in the shower, and that as a result his mental behavior 
became erratic.  He said he began to hear voices and see 
things which he could not explain.

At a June 1998 RO hearing, the veteran reiterated many of his 
assertions.  He said he first began to hear voices during 
military service, but did not seek psychiatric treatment 
because he was afraid of how it would affect his career and 
health.  He stated that he might have been treated for a 
psychiatric disorder on one occasion during service.  He said 
that after separation from service, he did not seek treatment 
for a psychiatric disorder until the early or mid-1970s, 
"several years after I was discharged."  He said such 
treatment was at a VA facility, and that doctors always tried 
to relate his symptoms back to alcoholism.  He stated that he 
still heard voices but he ignored them.

By a statement dated in July 1998, the veteran asserted that 
in May 1973, he was treated for an undetermined condition at 
City Hospital, in Baltimore, Maryland, and was referred to 
Crownsville Health Center, where he was given a tranquilizer 
and treated for two weeks.  He said that City Hospital was 
now called Bayview.  

By a letter dated in July 1998, the RO wrote to Johns Hopkins 
Bayview Medical Center (JHBMC), and requested medical records 
reflecting treatment in May 1973.  The RO also wrote to the 
veteran in July 1998, and requested his assistance in 
obtaining such records.  By a letter dated in August 1998, a 
representative from JHBMC replied and indicated that no 
records were on file at the Community Psychiatry Outpatient 
Program, and recommended that the RO contact the medical 
records department of JHBMC.

In September 1998, the RO wrote to the medical records 
department of JHBMC and requested medical records of 
treatment in May 1973.  No response was received from the 
medical records department.  A September 1998 letter by a 
representative from JHBMC again relates that no records were 
on file at the Community Psychiatry Outpatient Program, and 
recommended that the RO contact the medical records 
department of JHBMC.

In a written statement dated in December 1998, the veteran's 
representative noted that the veteran was diagnosed with a 
passive-aggressive personality during service, and asserted 
that at that time, schizophrenia was often diagnosed as a 
passive-aggressive personality.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service in the line of duty, but no compensation 
may be paid if the disability is the result of the person's 
own willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1110.  Service incurrence for a psychosis will be 
presumed if it is manifest to a compensable degree within one 
year from the date of termination of active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service and post-service records show a personality disorder, 
but such is not a disability for VA compensation purposes and 
is not service connectable.  38 C.F.R. § 3.303(c).  Service 
and post-service records also show substance abuse, but the 
law prohibits service connection for such condition.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.

A claim for service connection for a psychiatric disorder was 
previously denied by the RO in an unappealed August 1977 
decision.  This decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Evidence on file at the time of the 1977 decision included 
service medical records from the veteran's 1969-1972 active 
duty which showed no acquired psychiatric disorder, post-
service medical records showing first post-service treatment 
for a psychiatric disorder (anxiety and depression) in 1976, 
and statements from the veteran in which he asserted his 
current psychiatric disorder began in service.

Evidence submitted subsequent to the August 1977 decision 
includes statements by the veteran's siblings which relate 
that the veteran's personality changed as a result of 
military service and assert that he incurred a psychiatric 
disorder during service.  Although new, these statements are 
not material as the veteran's siblings are laymen, and their 
lay assertions as to medical causality are neither competent 
evidence nor material evidence to reopen the previously 
denied claim, and the statements are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); Hodge, supra; Moray v. 
Brown, 5 Vet. App. 211 (1993).

Additional evidence submitted since the 1977 RO decision 
includes letters from the veteran's treating VA doctors dated 
in October 1997 and January 1998.  The October 1997 letter is 
cumulative, not new, as it merely demonstrates the continued 
existence of a psychiatric disorder years after service, and 
does not link the current psychiatric disorder with service 
or show that a psychosis was present in the first post-
service year.  Therefore it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra.

The January 1998 letter from the VA doctors is primarily a 
duplicate of their October 1997 letter, with an additional 
statement indicating that it was "quite conceivable" that 
the veteran had experienced psychotic symptoms dating back to 
his military service.  This statement is speculative in 
nature and does not specifically relate the veteran's 
psychiatric disorder to service, and moreover, is based on 
the lay history provided by the veteran.  Sacks v. West, 11 
Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  The Board notes that a transcription of lay history 
by a doctor does not transform a statement into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, 
although new, this statement is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra.

Since the 1977 RO decision, the veteran has again asserted 
that he currently has a psychiatric disorder which was 
incurred during military service.  His assertions are not new 
as they are cumulative or redundant of his statements which 
were of record at the time of the prior final denial of the 
claim for service connection.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Moreover, his lay assertions as to medical 
causality are not competent evidence nor material evidence to 
reopen the previously denied claim.  Moray, supra.

The Board concludes that new and material evidence has not 
been submitted since the 1977 RO decision which denied 
service connection for a psychiatric disorder.  Thus, the 
claim has not been reopened, and the August 1977 RO decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

